Citation Nr: 0528266	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  05-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to October 1970.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana.  Specifically, in that decision, the 
RO, in pertinent part, denied service connection for 
post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran has received a diagnosis of PTSD.  

3.  The veteran engaged in combat during his active military 
duty.  

4.  The veteran's claimed in-service stressors (which 
included involvement in 22 combat operations in which he 
fired his weapon at enemy forces, killed some enemy forces, 
and witnessed servicemen (on both sides) being killed and in 
20-30 sniper, mortar, or rocket attacks; the handling of 
hundreds of body bags; and being wounded by enemy fire in his 
face and legs) are related to, and consistent with, the 
circumstances, conditions, or hardships of his combat 
service.  

5.  Competent medical evidence establishes a link between the 
veteran's in-service stressors and his current PTSD 
symptomatology, including recurrent distressing dreams, 
flashbacks, avoidance of stimuli associated with the 
traumatic events, numbness of general responsiveness, an 
inability to recall important aspects of the trauma, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, a restricted range of affect, sense of a 
foreshortened future, trouble sleeping, problems managing 
anger and concentrating, hypervigilance, and exaggerated 
startle response.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, emphasizes VA's obligation to 
notify claimants of the type of information or evidence 
needed to substantiate a claim.  The VCAA also affirmed VA's 
duty to assist claimants by making reasonable efforts to 
procure the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, 
VA issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  As will be 
discussed in the following decision, the Board is granting 
the veteran's claim for service connection for PTSD.  This 
issue is, therefore, being granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the veteran has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Regulations governing PTSD claims in particular, 
require:  (1) medical evidence diagnosing PTSD in accordance 
with § 4.125(a) of this chapter; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).  

In particular, the current version of § 3.304(f) removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke     . . . in almost anyone" standard 
in assessing whether a stressor is sufficient to trigger PTSD 
to a subjective standard (e.g., whether a person's exposure 
to a traumatic event and response involved intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).  

Also, if the evidence establishes that the veteran engaged in 
combat with the enemy and that the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(1) (2005).  

Following a complete and thorough review of the claims folder 
in the present case, the Board finds that the criteria of 
38 C.F.R. § 3.304(f) have been met.  With regard to the first 
criterion (whether medical evidence diagnoses PTSD in 
accordance with 38 C.F.R. § 4.125(a)), the Board acknowledges 
that, following a mental status evaluation which was 
completed in April 2003, a licensed social worker concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  Furthermore, subsequent VA outpatient psychiatric 
treatment records dated through June 2003 indicate a primary 
diagnosis of an intermittent explosive disorder.  

In addition, in December 2004, the veteran underwent a VA 
PTSD examination.  After reviewing the veteran's claims 
folder as well as interviewing him, the examiner confirmed 
that an Axis I diagnosis of an intermittent explosive 
disorder was appropriate.  The examiner also specifically 
concluded that the veteran met all but one of the criterion 
necessary for a diagnosis of PTSD.  In particular, the 
examiner explained that the veteran did not exhibit 
persistent avoidance of stimuli associated with the 
in-service trauma or numbing of general responsiveness.  The 
examiner acknowledged that the veteran had reported that he 
tries to avoid "the more grisly pictures" from the Iraq war 
(because such scenes increase his dreams).  However, the 
examiner also noted that the veteran seemed to follow the 
Iraq war closely through written and Internet material.  
According to the examination report, the Iraq war material 
reviewed by the veteran included pictures of beheadings, 
images that the examiner noted that the veteran would have 
had to search on the Internet to find.  Also, the veteran 
described continued involvement with military service 
organizations as well as participation in various social 
activities with friends.  

Most recently, however, in August 2005, the veteran underwent 
a private psychological evaluation to determine whether he, 
in fact, "suffers from . . . 'avoidance' and 'numbing of 
general responsiveness' symptoms of PTSD."  This examining 
psychologist responded affirmatively and, in so doing, 
concluded that a diagnosis of PTSD was appropriate.  
Specifically, this examiner diagnosed, on Axis I, chronic 
PTSD and intermittent explosive disorder by history and also 
recommended ruling out manic bipolar II disorder.  

In support of the diagnosis of PTSD, including in particular 
the findings of avoidance of stimuli and numbness of general 
responsiveness directly associated with such a disability, 
the examiner cited the veteran's denial of having searched 
the Internet for pictures of beheadings during the Iraq war.  
In fact, according to this private psychological evaluation, 
the veteran specifically stated that "a friend of . . . 
[his] had sent those pics [to him]" and that he (the 
veteran) "didn't appreciate him [the friend] sending 
[them]."  The veteran explained that he "didn't care for 
the blood and guts" because he had witnessed such scenes in 
Vietnam "a lot."  Further, the veteran noted that his 
involvement with the service organizations is simply a way in 
which he can "occup[y] . . . [his] time and . . . [his] 
mind" and "escape the loneliness" that he feels.  

Additionally, when the examiner asked the veteran to describe 
any feelings of numbness that he may have and to provide a 
discussion of the manner in which his Vietnam experiences may 
have changed him, he responded that, following his military 
service, he has felt less tolerant and more hardened or 
callous.  Also, he explained that, after his service in 
Vietnam, he lost interest in, and feelings involving, 
activities.  The veteran further noted that, although he did 
not have any plans to die, he did not "see . . . [himself] 
living to be . . . old."  

As a result of these admissions, the examining psychologist 
concluded that the veteran did indeed exhibit a "markedly 
diminished interest or participation in significant 
activities," "restricted range of affect," a "feeling of 
detachment or estrangement from others," and a "sense of a 
foreshortened future."  The examiner also expressed his 
opinion that he believed that the veteran's "controlling and 
frankly domineering personal style serve [as] a defensive 
purpose relative to [his] PTSD."  Consequently, the examiner 
concluded that an Axis I diagnosis of chronic PTSD was 
appropriate.  

In a second report, which was dated in September 2005, the 
examining psychologist reiterated his belief that a diagnosis 
of PTSD is appropriate.  In support of this conclusion, the 
examiner explained that the veteran met all of the criteria 
necessary for such a diagnosis.  Specifically, after 
reviewing pertinent evidence included in the claims folder 
and interviewing the veteran at the August 2005 evaluation, 
the examiner concluded that the veteran was exposed to a 
traumatic event in service, re-experienced this traumatic 
event, persistently avoided stimuli associated with this 
service-related trauma and exhibited numbing of general 
responsiveness (which had not been present prior to the 
trauma), and exhibited persistent symptoms of arousal (which 
were not present before exposure to the trauma); that the 
duration of the veteran's disturbance with relevant symptoms 
was present for more than one month; and that this 
disturbance has resulted in clinically significant distress 
or impairment in social, occupational, or other important 
areas of functioning.  In addition, the examining 
psychologist reiterated his belief that the veteran's anger 
problems masked his PTSD symptomatology.  Specifically, the 
examiner stated that the veteran's "extreme difficulties 
with anger mask . . . his avoidance and numbing of general 
responsiveness."  

As the Board has discussed in this decision, the pertinent 
regulation stipulates that medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a) is necessary for the 
grant of service connection of such a disability.  
Specifically, § 4.125(a) mandates that for VA purposes all 
mental disorder diagnoses must conform to DSM-IV.  The 
liberalizing criteria of DSM-IV, in turn, indicate that a 
more susceptible person could have PTSD given his or her 
exposure to a traumatic event, even though such trauma would 
not necessarily have the same effect on "almost everyone."  
See, 38 C.F.R. § 4.125(a) (2005).  See also, Cohen, 10 Vet. 
App. 128, 140-141 (1997).  Relevant competent evidence in the 
present case indicates that, despite initial diagnoses of an 
intermittent explosive disorder, the most recent psychiatric 
evaluation that the veteran has undergone has resulted in a 
diagnosis of PTSD.  Based on such evidence, the Board finds 
that the veteran has PTSD and, thus, satisfies the first 
requirement for the grant of service connection for such a 
disability.  

With regard to the second criterion necessary for the grant 
of service connection for PTSD (validity of the averred 
in-service stressor), the evidence necessary to establish 
that the claimed in-service stressor actually occurred varies 
depending upon whether it can be determined that the veteran 
"engaged in combat with the enemy."  See, 38 U.S.C.A. 
§ 1154(b) (West 2002).  In the present case, the veteran's 
service records clearly indicate that the veteran engaged in 
combat.  Specifically, according to the veteran's DD 214, 
Armed Forces Of The United States Report Of Transfer Or 
Discharge, the veteran's military occupational specialty was 
that of an anti-tank assault man, and he was awarded the 
Purple Heart Medal as well as the Combat Action Ribbon.  Both 
of these awards are indicative of involvement in combat.  As 
such, the veteran's testimony alone is sufficient to 
establish the occurrence of the claimed stressor(s), and his 
testimony need not be corroborated by credible supporting 
evidence.  Cohen, supra.  

In this regard, the Board notes that, throughout the current 
appeal, the veteran has asserted that, during his Vietnam 
service, he was involved in 22 combat operations in which he 
fired his weapon at enemy forces, killed some enemy forces, 
and witnessed servicemen (on both sides) being killed and in 
20-30 sniper, mortar, or rocket attacks.  The veteran also 
explained that, in handling body bags, he was sad at first 
but then (after handling a few hundred of them) became numb 
to any feelings at all.  Additionally, the veteran noted 
that, in January 1968, he was wounded by enemy fire, in his 
face and legs.  As the evidence of record clearly indicates 
that the veteran engaged in combat with enemy forces during 
his Vietnam service and that his purported in-service 
stressors are related to, and consistent with, the 
circumstances, conditions, or hardships of his service, the 
veteran's lay testimony alone establishes the occurrence of 
his claimed in-service stressors.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f)(1) (2005).  

With regard to the third requirement for a grant of service 
connection for PTSD (concerning the existence of medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor), the Board notes that the 
private psychologist who interviewed the veteran in August 
2005 and who determined that a diagnosis of PTSD was 
appropriate also rendered an opinion associating the 
veteran's in-service stressors and his current PTSD 
symptomatology.  Specifically, in the September 2005 report, 
this private psychologist acknowledged the veteran's 
in-service stressors, which included firing weapons to kill 
enemy forces as well as the witnessing of dead and mutilated 
bodies on numerous occasions.  In addition, the private 
psychologist concluded that the veteran's in-service 
stressors have resulted in symptomatology such as recurrent 
distressing dreams, flashbacks, avoidance of stimuli 
associated with the traumatic events, numbness of general 
responsiveness, an inability to recall important aspects of 
the trauma, markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others, a restricted range of affect, sense 
of a foreshortened future, trouble sleeping, problems 
managing anger and concentrating, hypervigilance, and 
exaggerated startle response.  

Importantly, in support of these conclusions, the examiner 
referenced multiple statements made by the veteran which are 
contained in the claims folder.  As this private psychologist 
has, therefore, had the opportunity to review relevant 
evidence contained in the veteran's claims folder and to 
conduct an extensive interview with the veteran, the Board 
finds the examiner's opinions to be competent.  The 
examiner's conclusions, therefore, provide competent medical 
evidence of a link between the veteran's current PTSD 
symptomatology and his claimed in-service stressors.  

Thus, the claims folder contains medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), competent 
evidence that the veteran served in combat during his Vietnam 
service (and that his purported in-service stressors are 
related to, and consistent with, the circumstances, 
conditions, or hardships of his combat service), as well as 
medical evidence establishing a link between his in-service 
stressors and his current PTSD symptomatology.  The Board 
finds that such evidence supports the grant of service 
connection for PTSD.  See, 38 U.S.C.A. § 5107(b) (West 2002).  








ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


